Judgment affirmed, with costs. All concur, except Sears, P. J., and Crosby, J., who dissent and vote for reversal on the law on the ground that the plaintiff'failed to establish his freedom from contributory negligence; Crosby, J., also on the further ground that the verdict is contrary to and against the weight of the evidence in finding the defendant guilty of negligence. (The judgment is for damages caused by an obstruction in the highway.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.